NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SYNQOR, INC.,
Plaintiff-Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC., _
Defendants-Appellants,
AND
BEL FUSE, INC., ~
Defendcmt-Appellcmt,
AND
CHEROKEE INTERNATIONAL CORP., LINEAGE
POWER CORP., DELTA ELECTRONICS, INC.,
DELTA PRODUCTS CORP., AND POWER-ONE, INC
Defendants-Appellants,
AND
MURATA ELECTRONICS NORTH AMERICA, INC.,
MURATA MANUFACTURING CO., LTD., AND
MURATA POW'ER SOLUTIONS, INC.,
Defendants-Appellan,ts.
2011-1191, -1192, -1193, -1194, 2012-1069, -1070, -1071,
-1072

SYNQOR V. ARTESYN TECH 2
Appea1s from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. John Ward.
ON MOTION
ORDER
Upon further consideration of Murata E1ectronics
North America, Inc. et a1.’S motion to withdraw its motion
for reconsideration,
IT ls ORDERED THAT:
The motion to withdraw is granted The court’s June
13, 2011 order is vacated and the motion for reconsidera-
tion is withdrawn. The revised official caption is reflected
aboVe.
FOR THE COURT
FEB 05  /sf Jan Horbaly
Date J an Horbaly
Clerk
cc: Dona1d R‘. Dunner, Esq.
§;?§t1‘¢iT*§‘§aY1fé2Y’J”"ES"' 
§“;3lZ?§'§‘§£?%Sq_ ~1A~gggg§MY
s19